



COURT OF APPEAL FOR ONTARIO

CITATION:
National
    Bank of Canada v. Gavris, 2012 ONCA 575

DATE: 20120905

DOCKET: C55256

Rosenberg, Blair and Rouleau JJ.A.

BETWEEN

National Bank of Canada

Applicant/Respondent in Appeal

and

Anna Gavris and Nadiya Sytarchuk

Respondents/Appellants

No one appearing for the
    appellants

Robert De Toni, for the respondent

Heard: September 5, 2012

On appeal from the judgment of Justice Ted Matlow of the Superior
    Court of Justice, dated October 27, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Neither appellant appeared. The only information we have is a vague
    allusion to emergency dental surgery transmitted by phone.

[2]

It appears to us that the appeal is moot and to continue this matter
    would simply run up costs unnecessarily.

[3]

Accordingly the appeal is dismissed as abandoned without costs.


